TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 26, 2013



                                      NO. 03-11-00519-CR


                                     Gus Barron, Appellant

                                                 v.

                                  The State of Texas, Appellee




            APPEAL FROM 403RD DISTRICT COURT OF TRAVIS COUNTY
                BEFORE JUSTICES PURYEAR, HENSON, AND ROSE;
                    JUSTICE HENSON NOT PARTICIPATING
            AFFIRMED IN PART; REVERSED AND DISMISSED IN PART --
                         OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was error in the judgment of conviction for

the standard assault charge. IT IS THEREFORE ORDERED that the judgment of conviction

for the standard assault charge and the punishment assessed for Count I are reversed and

dismissed. However, we affirm all other aspects of the judgment of conviction; and it appearing

that the appellant is indigent and unable to pay costs, that no adjudication as to costs is made, and

that this decision be certified below for observance.